1. The indictment alleges that appellant, in the day-time, by force, etc., did break and enter a certain caboose there situate, the same being a railroad car attached to a train of freight *Page 383 
cars, the same being then and there accupied by David Knebbles, with intent, etc.; alleging an intent to steal the personal property of said Knebbles and one Hunter. Appellant moved to quash, because the ownership of the caboose, or the right in which the said Knebbles was holding and occupying the same, was not alleged. It is settled that, in charging burglary in a house, it is sufficient to allege that it was done burglariously, and without the consent of the occupant (Mace's case, 9 Texas Criminal Appeals, 111; Penal Code, article 706); and by article 720, Penal Code, the same rule is applicable to a railroad car. The court did not err in overruling the motion to quash.
2. The court did not err in permitting the State to prove want of consent on the part of said Knebbles, nor in permitting him to testify that he was in control of the car at the time the burglary was committed; nor did he err in permitting proof of the character and ownership of the stolen property. The charge was, that defendant burglarized the caboose with intent to steal the property of certain persons.
3. Appellant complains that the court erred in compelling him to testify against himself, in violation of section 10 of the Bill of Rights. The court did not err. The appellant was sworn as a witness in his own behalf, and thereby waived his right of not being compelled to testify against himself. King's case, just decided.
4. The evidence amply sustains the charge. Appellant testified fully as to his guilt. He admits he went in through a window of the cupola of the caboose, which was clearly proven to be an unusual mode of entering the same, and he admits stealing the goods of the parties charged.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.